Citation Nr: 1307499	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to November 1964.  He also had subsequent service in the United States Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010 and February 2012, the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because action ordered in the Board's October 2010 and February 2012 Remands were not completed this matter must be remanded once again for completion of the development.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran claims, in essence, that his hypertension was aggravated by a period or periods of active duty for training (ACDUTRA) in the U.S. Army Reserves in 1985 and 1988.  A proper analysis of such claim requires accurate information regarding duty status when the alleged aggravation occurred; i.e., proper consideration of whether or not aggravation occurred during a specific period of ACDUTRA is not possible without knowledge of the dates of such period of ACDUTRA.  

The October 2010 Remand (see p. 4, indented paragraph 2) instructed the RO to obtain verification of the Veteran's duty status for the periods that he alleges he was on ACDUTRA (3 weeks in July-August 1985 and 3 weeks in March-April 1988).  In March 2011 the RO asked the National Personnel Records Center (NPRC) to verify alleged ACDUTRA from July 1, 1985 to August 31, 1985 and March 1, 1988 to April 30, 1988.  NPRC's response indicates only that the Veteran's service in 1985 and 1988 was in the Army Reserve; and that he had no active duty other than for training purposes; it does not indicate whether or not the Veteran actually was on ACDUTRA during the period of time in question.  

Accordingly, the February 2012 Remand directed the RO to arrange for exhaustive development to obtain certification of the Veteran's period or periods of ACDUTRA, if any, during the time periods from July 1, 1985 to August 31, 1985 and from March 1, 1988 to April 30, 1988.  In March 2012 the RO asked the NPRC to verify alleged ACDUTRA from July 1, 1985 to August 31, 1985 and March 1, 1988 to April 30, 1988.  NPRC's response consisted of copies of documents showing the number of retirement points the Veteran earned during separate annual periods; these documents do not serve to verify any alleged specific period of ACDUTRA (and are nonresponsive to the remand).  In May 2012 the AMC requested copies of the Veteran's Leave and Earnings statement from the Defense Finance and Accounting Service for the periods from July 1, 1985 to September 1, 1985 and March 1, 1988 and May 1, 1988.  These documents likewise do not serve to verify any alleged period of ACDUTRA.   

Accordingly, the case is REMANDED, once again, for the following action:

1. The RO must arrange for exhaustive development to obtain certification of the Veteran's ACDUTRA, if any, during the time periods from July 1, 1985 to August 31, 1985 and from March 1, 1988 to April 30, 1988.  The certification must specifically indicate (a) Whether or not the Veteran served on a period of ACDUTRA during either/or both of those time periods, and (b) If the Veteran served on ACDUTRA during the periods of time in question, identify the beginning and terminal dates of such periods.

2. The RO must ensure that the development sought is completed, as requested, arrange for any further development suggested by the information received; then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

